FILED
                           NOT FOR PUBLICATION
                                                                           JUN 07 2017
                    UNITED STATES COURT OF APPEALS                      MOLLY C. DWYER, CLERK
                                                                         U.S. COURT OF APPEALS


                            FOR THE NINTH CIRCUIT


NEIGHBORHOOD IMPROVEMENT                         No.   16-15114
PROJECTS, LLC,
                                                 D.C. No. 2:15-cv-00523-DLR
              Plaintiff-Appellant,

 v.                                              MEMORANDUM*

UNITED STATES OF AMERICA, JOHN
and JANE DOES, 1 through 10

              Defendant-Appellee.


                    Appeal from the United States District Court
                             for the District of Arizona
                    Douglas L. Rayes, District Judge, Presiding

                        Argued and Submitted May 11, 2017
                               Pasadena, California

Before: O’SCANNLAIN and OWENS, Circuit Judges, and CHRISTENSEN,**
Chief District Judge.

      Plaintiff-Appellant Neighborhood Improvement Projects, LLC (NIP) appeals

the district court’s order granting Defendant-Appellee United States’s motion for

      *
             This disposition is not appropriate for publication and is not precedent
except as provided by Ninth Circuit Rule 36-3.
      **
             The Honorable Dana L. Christensen, United States Chief District
Judge for the District of Montana, sitting by designation.
summary judgment. On appeal, NIP argues that the district court erroneously

concluded that the Casa Norte Homeowners Association lien was not choate before

the federal tax lien arose. Because the parties are familiar with the facts, we do not

recount them here. We have jurisdiction pursuant to 28 U.S.C. § 1291.

      We do not reach the merits of NIP’s quiet title action appeal because we find

this appeal is moot with respect to that issue. “[M]ootness can arise at any stage of

litigation” and “federal courts may not ‘give opinions upon moot questions or

abstract propositions.’” Calderon v. Moore, 518 U.S. 149, 150 (1996) (per curiam)

(quoting Mills v. Green, 159 U.S. 651, 653 (1895)). “[I]f an event occurs while a

case is pending on appeal that makes it impossible for the court to grant ‘any

effectual relief whatever’ to a prevailing party, the appeal must be dismissed.”

Church of Scientology of Cal. v. United States, 506 U.S. 9, 12 (1992) (quoting

Mills, 159 U.S. at 653). One week before the district court ruled on the motion for

summary judgment, NIP sold the subject real property to a third party. Following

the entry of judgment, NIP’s escrow agent paid off the IRS lien, thus satisfying the

previous owner’s 2008 income tax liability. The IRS then released the federal tax

lien which is the subject of this dispute. The relief NIP seeks here is a court

declaration concerning the respective lien priority rights between NIP and the IRS.



                                           2
Because the IRS lien was released, there are no longer competing liens on the

subject property. Title is no longer clouded, the HOA and IRS liens have been

paid off (so determining priority has no real world effect), and any judgment would

have no impact on future purchasers. Thus, the appeal is moot.1

      Further, to the extent that NIP has a damage claim, the United States has not

waived sovereign immunity. Bank of Hemet v. United States, 643 F.2d 661, 665

(9th Cir. 1981) (“[T]he presence of a waiver of sovereign immunity should be

determined as of the date the complaint was filed[.]”). The United States waived

its sovereign immunity with respect to NIP’s quiet title action pursuant to 28

U.S.C. § 2410, but such waiver does not extend to an action for damages. See

United States v. Mitchell, 445 U.S. 535, 538 (1980); Ringer v. Basile, 645 F. Supp.
1517, 1526 (D. Colo. 1986).

      AFFIRMED in part and DISMISSED in part.




      1
        No decision we make could lead to a monetary award for NIP sufficient to
defeat mootness. The Arizona statute that NIP’s quiet title action is brought under,
A.R.S. § 33-420(B), does not authorize damages. And a quiet title action cannot
be brought for a tax refund. See Dunn & Black, P.S. v. United States, 492 F.3d
1084, 1092 (9th Cir. 2007). A claim for attorneys’ fees is insufficient to create a
case or controversy where none exists. Lewis v. Cont’l Bank Corp., 494 U.S. 471,
480 (1990).
                                          3